MEMORANDUM **
Adrian Ruiz-Amedo appeals his conviction, pursuant to a guilty plea, and sentence for being a deported alien found in the United States in violation of 8 U.S.C. § 1326.
Ruiz-Almedo’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Ruiz-Amedo did not file a pro se supplemental brief. Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues, we grant counsel’s motion to withdraw, and affirm the conviction and sentence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.